Title: From George Washington to Colonel Thomas Elliott, 21 June 1777
From: Washington, George
To: Elliott, Thomas



Sir,
Head Quarters Camp at Middle Brook June 21st 1777

I flattered myself that I should have had the pleasure long before this of seeing you in Camp at the head of your regiment, and am sorry that the ill state of your health, or whatever other cause there may be, has disappointed my expectations. This campaign probably may be of decisive importance to America, and at this advanced period of it, the service demands that every commanding officer should be at the head of his corps and cannot but suffer, if circumstances oblige him to be absent. I have no doubt you have sufficient reasons to justify your not having yet joined the army at the same time as I am bound to consult the good of the service above every other consideration, I must of necessity

regret that it has been the case; and cannot allow those reasons to operate much longer to the prejudice of it.
I shall be glad it may suit you to repair to camp by the middle of next month, and enter upon the command of your regiment; but if it should not be in your power to do it by that time, I shall conclude your affairs will not permit you to act in that capacity, and that it is my duty to fill up the place of Col. in the regiment designed for you by the appointment of some other Gentleman. I expect to hear from you on the subject; and am Sir Your most Obedt servant.
